DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated 05/27/2021.
2.	Claims 2-3 and 5-12 are currently presented and have been examined.
3.	Claims 1, 4 and 13-25 have been canceled.
4.	Claim 2 has been amended.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 2-3 and 5-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 2 recites receiving a user order entry for a trade order wherein the user order entry action specifies a tradeable object; initiating in response to receiving the user order entry action, the trade order and a trade order validation time period, wherein the trade order validation time period has a start time and an end time and wherein the start time corresponds to the time when the user order entry action is received; determining, in response to initiating the trade order validation time period, whether the received market data includes a market update related to the tradeable object  during the trade order validation time period and wherein determining further includes:  delaying, if the 
	The series of steps recited describe receiving a user order entry for a trade order wherein the user order specifies a tradeable object; initiating a trade order and trade order validation time period wherein the trade order validation time period has a start and end time wherein the start time corresponds to the time when the user order entry action is received; determining whether the received market data includes a market update related to the tradeable object during the trade order validation period and wherein determining further includes: delaying if the market update is received during the trade order validation time period; and sending, if no market update is received during the trade order validation time period, the trade order at the end time of the trade order validation period which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes, the claimed invention discloses a method claim that describes receiving a user order entry for a trade order wherein the user order specifies a tradeable object; initiating a trade order and trade order validation time period wherein the trade order validation time period has a start and end time wherein the start time corresponds to the time when the user order entry action is received; determining whether the received market data includes a market update related to the tradeable object during the trade order validation period and wherein determining further includes: delaying if the market update is received during the trade order validation time period; and sending, if no market update is received during the trade order validation time period, the trade order at the end time of the trade order validation period via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)


Claim 2 recites a computing device, a graphical user interface and an electronic exchange.  The claims are applying generic computer components to the recited abstract limitations.  The recited graphical user interface and electronic exchange appear to be just software.   (Step 2A – Prong 1: Yes the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a computing device, a graphical user interface and an electronic exchange which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory, recording a customer order and electronically scanning or extracting data - all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial 
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“FIG. 1 illustrates a block diagram representative of an example electronic tradingsystem 100 in which certain embodiments may be employed. The system 100 includes a trading device 110, a gateway 120, and an exchange 130. The trading device 110 is in communication with the gateway 120. The gateway 120 is in communication with the exchange 130. As used herein, the phrase "in communication" encompasses direct communication and/or indirect communication through one or more intermediary components. The exemplary electronic trading system 100 depicted in FIG. 1 may be in communication with additional components, subsystems, and elements to provide additional functionality and capabilities without departing from the teaching and disclosure provided herein.” (See Applicant Specification paragraph 27) 

“The trading device 110 may include one or more electronic computing platforms. For example, the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, an embedded trading system, a workstation, an algorithmic trading system such as a "black box" or "grey box" system, cluster of computers, or a combination thereof. As another example, the trading device 110 may include a single or multi-core processor in communication with a memory or other storage medium configured to accessibly store one or more computer programs, applications, libraries, computer readable instructions, and the like, for execution by the processor.” (See Applicant Specification paragraph 32) 

“By way of example, the trading device 110 may be implemented as a personal computer running a copy of X_TRADER®, an electronic trading platform provided by Trading Technologies International, Inc. of Chicago, Illinois ("Trading Technologies"). As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL TM, AUTOSPREADER®, and/or AUTOTRADER TM, also provided by Trading Technologies. In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110." (See Applicant Specification paragraph 34)

“The trading device 110 may include one or more trading applications. As used herein, a trading application is an application that facilitates or improves electronic trading. A trading application provides one or more electronic trading tools. For example, a trading application stored by a trading device may be executed to arrange and display market data in one or more  screens. A trading screen may provide one or more trading tools that allow interaction with one or more markets. For example, a trading tool may allow a user to obtain and view market data, set order entry parameters, submit order messages to an exchange, deploy trading algorithms, and/or monitor positions while implementing various trading strategies. The electronic trading tools provided by the trading application may always be available or may be available only in certain configurations or operating modes of the trading application.” (See Applicant Specification paragraph 36)

“A trading application may include computer readable instructions that are stored in a computer readable medium and executable by a processor. A computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory, read-only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non- transitory or tangible computer readable medium is expressly defined to include any type of computer readable storage media and to exclude propagating signals.” (See Applicant Specification paragraph 37)
“One or more components or modules of a trading application may be loaded into the computer readable medium of the trading device 110 from another computer readable medium. For example, the trading application (or updates to the trading application) may be stored by a manufacturer, developer, or publisher on one or more CDs or DVDs, which are then loaded onto the trading device 110 or to a server from which the trading device 110 retrieves the trading application. As another example, the trading device 110 may receive the trading application (or updates to the trading application) from a server, for example, via the Internet or an internal network. The trading device 110 may receive the trading application or updates when requested by the trading device 110 (for example, "pull distribution") and/or un-requested by the trading device 110 (for example, "push distribution")." (See Applicant Specification paragraph 38)

“FIG. 3A illustrates a block diagram of an example computing device 300 which may be used to implement the disclosed embodiments. The trading device 110 of FIG. 1 may include one or more computing devices 300, for example. The gateway 120 of FIG. 1 may include one or more computing devices 300, for example. The exchange 130 of FIG. 1 may include one or more computing devices 300, for example.” (See Applicant Specification paragraph 59)
“The computing device 300 includes a communication network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320. The computing device 300 may include additional, different, or fewer components. For example, multiple 
“As shown in FIG. 3A, the computing device 300 may include a processor 312 coupled to a communication network 310. The communication network 310 may include a communication bus, channel, electrical or optical network, circuit, switch, fabric, or other mechanism for communicating data between components in the computing device 300. The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.” (See Applicant Specification paragraph 61)

“The processor 312 may be any suitable processor, processing unit, or microprocessor. The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example. The processor 312 may be a single device or a combination of devices, such as one or more devices associated with a network or distributed processing. Any processing strategy may be used, such as multi- processing, multi-tasking, parallel processing, and/or remote processing. Processing may be local or remote and may be moved from one processor to another processor. In certain embodiments, the computing device 300 is a multi-processor system and, thus, may include one or more additional processors which are communicatively coupled to the communication network 310.” (See Applicant Specification paragraph 62)

“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314. As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor. The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code, for example. The logic may be received from an external communication device via a communication network such as the network 340. The processor 312 may execute the logic to perform the functions, acts, or tasks illustrated in the figures or described herein.” (See Applicant Specification paragraph 63)

“The memory 314 may be one or more tangible media, such as computer readable storage media, for example. Computer readable storage media may include various types of volatile and non-volatile storage media, including, for example, random access memory, read- only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device. As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable medium and to exclude propagating signals. The memory 314 may include any desired type of mass storage device including hard disk drives, optical media, magnetic tape or disk, etc.” (See Applicant Specification paragraph 64)

“The memory 314 may store a trading application 330. In certain embodiments, the trading application 330 may be accessed from or stored in different locations. The processor 312 may access the trading application 330 stored in the memory 314 and execute computer-readable instructions included in the trading application 330.” (See Applicant Specification paragraph 66)

“In certain embodiments, during an installation process, the trading application may be transferred from the input device 318 and/or the network 340 to the memory 314. When the computing device 300 is running or preparing to run the trading application 330, the processor 312 may retrieve the instructions from the memory 314 via the communication network 310.” (See Applicant Specification paragraph 67) 

“The example block diagrams, systems, and/or flow diagrams may be implemented using any combination of application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)), field programmable logic device(s) (FPLD(s)), discrete logic, hardware, and/or firmware, for example. Also, some or all of the example methods may be implemented manually or in combination with the foregoing techniques, for example.” (See Applicant Specification paragraph 115)

“The example block diagrams, systems, and/or flow diagrams may be performed using one or more processors, controllers, and/or other processing devices, for example. For example, the examples may be implemented using coded instructions, for example, computer readable instructions, stored on a tangible computer readable medium. A tangible computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory (RAM), read-only memory (ROM), programmable read-only memory (PROM), electrically programmable read-only memory (EPROM), electrically erasable read-only memory (EEPROM), flash memory, a hard disk drive, optical media, magnetic tape, a file server, any other tangible data storage device, or any combination thereof. The tangible computer readable medium is non-transitory.” (See Applicant Specification paragraph 116)

“Further, although the example block diagrams, systems, and/or flow diagrams are described above with reference to the figures, other implementations may be employed. For example, the order of execution of the components, elements, blocks, and/or functionality may be changed and/or some of the components, elements, blocks, and/or functionality described may be changed, eliminated, sub-divided, or combined. Additionally, any or all of the 

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 3 and 5-12 further define the abstract idea that is presented in Independent Claim 2 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.   Dependent Claims 5-8 each recite a notification dialog interface (which is defined in Claim 5 as being at the graphical user interface) and additional icons (confirmation selection icon, order cancelation icon, and order modification icon) which are all part of the notification dialog interface which is part of the graphical user interface recited in Claim 2.  The dependent claims do not include any additional elements that integrate the abstract idea 
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 2-3 and 5-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As currently amended, Claim 1 recites “receiving, by the computing device, market data generated at an electronic exchange” in the third limitation.  This is market data generated at an electronic exchange but has not been limited to a specific tradeable object.  In the following limitation, a determination is made as to whether the received market data includes “…a market update related to the tradeable object during the trade order validation time period”.  
	The last two limitations of Claim 1 then refer to “if the market data update is received during the trade order validation time period” and “if no market data update is received during the trade order validation time period” 	As currently recited, there is insufficient antecedent basis for these limitations in the claim and the metes and bounds of the claim, as presented, is unclear.  There are two terms first used by Applicant, “market data” and “a market update”, there is no prior recitation of a market data update from which to claim antecedent basis for “the market data update” or “no market data update” as recited.
	Further, under a broadest reasonable interpretation, as the claim recites receiving market data in the third limitation, the subsequent “market data update” may refer to nothing more to receiving 
	This issue also impacts the scope of subsequent dependent Claims 5-9 as, similar to that seen in Claim 2, the terms are not clearly recited.  Applicant is encouraged to clarify that the receiving of market data in general versus a particular market data update as to a particular tradeable object for the entire claim set.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8.	Claims 2-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US PG Pub. 2013/0204760) (“Decker”) in view of Fishbain et al. (US PG Pub. 2011/0078068) (“Fishbain”)

Regarding Claim 2, Decker discloses the following:
A method comprising:
receiving a user order entry action for a trade order at a graphical user interface provided by a computing device, wherein the user order entry action specifies a tradeable object; (See Decker paragraphs 14-15, 19, 26-27, 31, 37, 70-71)
initiating by the computing device in response to receiving the user order entry action the trade order and a trade order validation time period, wherein the trade order validation time period has a start time and an end time, and wherein the start time corresponds to the time when the user order entry action is received; (See Decker paragraphs 14-15, 19, 26-28, 37-39, 73-80, 84-87)
receiving, by the computing device, market data generated at an electronic exchange; (See Decker paragraphs 14, 26, 30-32, 38-39)
determining by the computing device, in response to initiating the trade order validation time period, whether the received market data includes a market update related to the tradeable object during the trade order validation time period and wherein determining further includes: (See Decker paragraphs 26-28, 32, 37-39, 73-83, 84-87, Figures 1 and 3-4)
delaying, by the computing device,  if the market data update is received during the trade order validation time period, the trade order from being sent from the computer device to the electronic exchange; and (See Decker paragraphs 32, 38, 73-83, 87-92, 95-96, 100 and Figures 1, 3-4, 6a-b)
sending, by the computing device, if no market data update is received during the trade order validation time period, the trade order to the electronic exchange at the end time of the trade order validation period. (See Decker paragraphs 74-82, 85-92)
Decker discloses that his invention as to systems and methods for confirming trade actions in electronic trading.  (See Decker paragraphs 13-14)   Electronic trading systems include an electronic 
The trading device may also include a trading application that algorithmically processes market data and includes a user interface for manual placement of orders based on algorithmic processing or to manipulate orders that were placed automatically.  (See Decker paragraph 32)  An algorithmic trading application is a trading application that includes an automatically processed algorithm to perform certain actions including, for example, processing market data in a particular way, placing an order, modifying an existing order, deleting an order, refraining from placing an order, selecting which tradeable objects to act on, determining a price at which to place or modify an order, determining a quantity at which to place or to which to modify an order, determining whether an order should be to buy or sell, and delaying action for a period of time.  (See Decker paragraph 32)   A trading application may also include one or more trading screens to enable a user to interact with one or more markets, obtain and view market data, set order parameters, enter and cancel orders and/or monitor positions.  (See Decker paragraph 38)  Based on the information that the trading application may receive, the trading screen may display a range of price levels and corresponding bid and ask quantities for price levels which may be continuously or regularly provided to the trading application, which allows the trading application to update the trading screen with current market data.  (See Decker paragraph 38)  
Decker further discloses exemplary trade confirmation systems and methods where the initiation of a trade action may correspond to a timing diagram and the initiation of a delay period.  (See Decker paragraphs 73-76)   The delay period begins at T1 when the trade action is initiated by selecting a trade action cell and continues until the end of the delay period, which occurs at time T3.  (See Decker paragraph 76)  The delay period can be set for a predefined time by the trader and different parameters may influence the length of the delay period.  (See Decker paragraphs 77-80)  After the delay period, the confirmation period is shown which is the period of time between the lapse of the delay period and the end of the confirmation period which may have a predefined end or may continue until the trade action is confirmed or the user cancels the trade action.  (See Decker paragraphs 80-83 and Figures 3-4, 6a-b  - order validation time period) 

Fishbain discloses his invention as to a system and method for defining and processing timed orders.  (See Fishbain Abstract)  A trader may define a timed order by defining an intra-day time trigger or a time period when the timed order should be automatically modified, such as deleted or cancelled/replaced with a new order.  (See Fishbain Abstract) 
A modification of an order may include a number of actions including deleting the order from one or more electronic exchanges, canceling/replacing the order with a new order, or modifying one or more order parameters.  (See Fishbain paragraph 16)  The time trigger may be user configurable and may include any user configurable time during a trading session when the order should be automatically sent to the electronic exchange.  (See Fishbain paragraph 16 – user configures a time trigger when an order should be automatically sent to the electronic exchange [sending if no market data update is received during the trading order validation time period, the trade order to the electronic exchange at the end time of the trade order validation period)   In addition to the first time trigger, a second time trigger may be defined to specify an order submission time during a trading session when the order should be sent to the exchange.  (See Fishbain paragraph 16)  Many different embodiments are possible to define when the order's timer is activated including linking the timer to one or more market data events or trader related data events that, when detected, trigger the timer.  (See Fishbain paragraphs 17, 39-40 – market data events may be linked to the time activated)   The time period associated with timed order may be variable and the length of the time period may be based on any user-configurable equation having one or more trader-related or market-related parameters.  (See Fishbain paragraph 17)  Fishbain also discloses that a trader may define an order that is good for a specific time period and in such an embodiment, once an order is submitted to an exchange, an order's timer is activated.  (See Fishbain paragraph 17)  Alternatively, a timer may be linked to one or more market data events or trader related data events that when detected, trigger the timer.  (See Fishbain paragraph 17)  
The timed order may be associated with one or more actions to be taken once the order is deleted, such as sending a new order.  (See Fishbain Abstract and paragraphs 36-38)    An order may be good for a particular time period defined with an order time that may be triggered upon detecting that an order has been submitted to an exchange.  (See Fishbain paragraph 37)  Alternatively, rather than triggering the timer upon detecting submission of the order to an exchange, the timer may be triggered 
A modification of an order may include a number of actions including deleting the order from one or more electronic exchanges, canceling/replacing the order with a new order, or modifying one or more order parameters.  (See Fishbain paragraphs 16, 43-46)  The time trigger may be user configurable and may include any user configurable time during a trading session when the order should be automatically sent to the electronic exchange.  (See Fishbain paragraph 16)   In addition to the first time trigger, a second time trigger may be defined to specify an order submission time during a trading session when the order should be sent to the exchange.  (See Fishbain paragraph 16)  Many different embodiments are possible to define when the order's timer is activated including linking the timer to one or more market data events or trader related data events that, when detected, trigger the timer.  (See Fishbain paragraphs 17, 39-40)   The time period associated with timed order may be variable and the length of the time period may be based on any user-configurable equation having one or more trader-related or market-related parameters.  (See Fishbain paragraph 17) As mentioned earlier, the time period may dynamically vary during a trading session based on any user-defined formula. (See Fishbain paragraph 40)  Using the graphical display, a trader may define default order time periods for different order types so that every time the trader submits a predetermined order type to an exchange, the order remains unmodified until the end of the defined order time period and in an embodiment, a timer associated with a time period specified for the order may be activated when the order is submitted to an exchange. (See Fishbain paragraph 52 and Fig. 5)  However, alternatively, another interface could be displayed to enable a trader to define events that may activate the timer associated with the time period. (See Fishbain paragraph 52)  Once the order type is selected, a trader may specify an order time period by inputting a desired time via a time period display and selecting a time unit such as seconds, minutes or hours displayed in relation to the numerical time period. (See Fishbain paragraph 53) In an embodiment illustrated in Fig. 5, a default order time period defined for a limit order is 20 seconds so that every time a trader sends a limit order to any exchange, a time trigger associated with the time period is activated and, if the order does not get filled during 20 seconds, the order will be trader [user] can vary the validation time period based on market data – [varying the validation time by delaying it if market data is received]; See also Claims 43, 67)
In one alternative embodiment, a trader may want to prevent automatic modification of the order at the end of the predefined time period or at a specific predefined time.  (See Fishbain paragraph 57)  For example, if a trader sees that the market is moving in a direction of the price at which the timed order has been placed and the color coding of the order indicates that the order’s lifetime is about to expire, the trader may wish to keep the order on the market rather than have it automatically modified, such as deleted, at the end of the order’s lifetime.  (See Fishbain paragraph 57)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of trade confirmation in electronic exchanges as disclosed by Decker with the time period when the timed order should be modified (such as deleted or cancelled/modified with a new order) activated by linking to market data events or trader related data events as taught by Fishbain in order to provide more flexibility in electronic trading.

Regarding Claim 3, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Decker discloses:
wherein the end time of the trade order validation time period is after the user order entry action is received at the graphical user interface. (See Decker paragraphs 75-82)

Regarding Claim 5, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Decker in view of Fishbain as disclosed above and referenced here as if recited in full discloses the following:
further comprising:
displaying by the computing device, in response to determining that the market data update is received during the trade order validation time period, a notification dialog interface at the graphical user interface, wherein the notification dialog displays a trade order warning. (See Decker paragraphs 32, 37-39, 73-83, 85-92, 95-96, 100 and Figures 1, 3-4, 6a-b)
Regarding Claim 6, this claim recites the limitations of Claim 5 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Decker in view of Fishbain as disclosed above and referenced here as if recited in full discloses the following: Further, Decker in view of Fishbain additionally discloses:
wherein the notification dialog interface further includes a confirmation selection icon for the trade order, and further comprising:  sending by the computing device, in response to a user input selecting the confirmation selection icon the trade order to the electronic exchange.   (See Decker paragraphs 37-39, 74-75, 81-83, 85-87 and 94-97)
While Decker notes that the trading device may display a message to a user indicating that a trade order was not sent (displaying a message to the user that the trade action cannot be confirmed until the end of the delay period [i.e., not sent]) or some other relevant message; that the user interface may be used to specify and review parameters for an order, set order parameters, enter and cancel orders and/or monitor positions and that confirming a trade action may include receiving the selection of a trade action cell which may involve clicking or hovering over a cell for a certain amount of time, it does not clearly disclose graphical selection icons used for actions.
Fishbain, in addition to the disclosure made above, also discloses that in an embodiment, a graphical selection icon may be displayed in relation to the trading interface so that the trader can activate the graphical interface upon selecting the graphical selection icon.  (See Fishbain paragraph 49 and Figure 4)  Fishbain also discloses that the interface may be activated upon detecting one or more predetermined key selection inputs. (See Fishbain paragraph 49)  
Fishbain also discloses that a trader may specify a post modification action to be processed once the original order is deleted. (See Fishbain paragraph 51 and Figures 3-4)  The trader may select one of the post-modification actions by first selecting the modification icon and then selecting one or more of the order modification actions.  (See Fishbain paragraph 51 and Figures 3-4)  It should be understood that when the trader selects one of the order modification actions such as “Send Order” action, another interface could be displayed to enable the trader to define a replacement order.  (See Fishbain paragraph 51 and Figures 3-4)  Similarly, for example, when the trader selects a “Change Price” icon, another interface could be displayed so that a trader can define a price level for a replacement order.  (See Fishbain paragraph 51 and Figures 3-4)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of trade confirmation in electronic exchanges as disclosed by Decker with the time period when the timed order should be modified (such as deleted or cancelled/modified 

Regarding Claim 7, this claim recites the limitations of Claim 5 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Decker in view of Fishbain as disclosed above and referenced here as if recited in full discloses the following: Further, Decker in view of Fishbain additionally discloses:
wherein the notification dialog interface further includes an order cancellation icon for the trade order, and further comprising: cancelling by the computing device, in response to a user input selecting the order cancellation icon, the trade order at the electronic exchange. (See Decker paragraphs 37-39, 74-75, 81-83, 85-87, 90-98)
While Decker notes that the trading device may display a message to a user indicating that a trade order was not sent (displaying a message to the user that the trade action cannot be confirmed until the end of the delay period [i.e., not sent]) or some other relevant message; that the user interface may be used to specify and review parameters for an order, set order parameters, enter and cancel orders and/or monitor positions and that confirming a trade action may include receiving the selection of a trade action cell which may involve clicking or hovering over a cell for a certain amount of time, it does not clearly disclose graphical selection icons used for actions.
Fishbain, in addition to the disclosure made above, also discloses that in an embodiment, a graphical selection icon may be displayed in relation to the trading interface so that the trader can activate the graphical interface upon selecting the graphical selection icon.  (See Fishbain paragraph 49 and Figure 4)  Fishbain also discloses that the interface may be activated upon detecting one or more predetermined key selection inputs. (See Fishbain paragraph 49)  
Fishbain also discloses that a trader may specify a post modification action to be processed once the original order is deleted. (See Fishbain paragraph 51 and Figures 3-4)  The trader may select one of the post-modification actions by first selecting the modification icon and then selecting one or more of the order modification actions.  (See Fishbain paragraph 51 and Figures 3-4)  It should be understood that when the trader selects one of the order modification actions such as “Send Order” action, another interface could be displayed to enable the trader to define a replacement order.  (See Fishbain paragraph 51 and Figures 3-4)  Similarly, for example, when the trader selects a “Change Price” icon, another interface could be displayed so that a trader can define a price level for a replacement order.  (See Fishbain paragraph 51 and Figures 3-4)

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of trade confirmation in electronic exchanges as disclosed by Decker with the time period when the timed order should be modified (such as deleted or cancelled/modified with a new order) activated by linking to market data events or trader related data events as taught by Fishbain in order to provide more flexibility in electronic trading.

Regarding Claim 8, this claim recites the limitations of Claim 5 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Decker in view of Fishbain as disclosed above and referenced here as if recited in full discloses the following: Further, Decker in view of Fishbain additionally discloses:
wherein the notification dialog interface further includes an order modification icon for the trade order, and further comprising: modifying by the computing device, in response to a user input selecting the order modification icon at least one trade order parameter. (See Decker paragraphs 32, 35-39, 74-75, 81-83, 85-87 and 94-97)
While Decker notes that the trading device may display a message to a user indicating that a trade order was not sent (displaying a message to the user that the trade action cannot be confirmed until the end of the delay period [i.e., not sent]) or some other relevant message; that the user interface may be used to specify and review parameters for an order, set order parameters, enter and cancel orders and/or monitor positions and that confirming a trade action may include receiving the selection of a trade action cell which may involve clicking or hovering over a cell for a certain amount of time, it does not clearly disclose graphical selection icons used for actions.
Fishbain, in addition to the disclosure made above, also discloses that in an embodiment, a graphical selection icon may be displayed in relation to the trading interface so that the trader can activate the graphical interface upon selecting the graphical selection icon.  (See Fishbain paragraph 49 and Figure 4)  Fishbain also discloses that the interface may be activated upon detecting one or more predetermined key selection inputs. (See Fishbain paragraph 49)  

Similarly to the display described in reference to FIG. 4, the graphical display in Figure 5 includes a Modification icon associated with a number of Modification Action icons that have been described in reference to Figure 4.  (See Fishbain paragraphs 54-55 and Figures 4-5)   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of trade confirmation in electronic exchanges as disclosed by Decker with the time period when the timed order should be modified (such as deleted or cancelled/modified with a new order) activated by linking to market data events or trader related data events as taught by Fishbain in order to provide more flexibility in electronic trading.

Regarding Claim 9, this claim recites the limitations of Claim 8 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Decker in view of Fishbain as disclosed above and referenced here as if recited in full discloses the following: Further, Decker in view of Fishbain additionally discloses:
wherein the order modification icon includes at least one of a price modification field and an order quantity modification field. (See Decker paragraphs 32, 35-39)
While Decker notes that the trading device may display a message to a user indicating that a trade order was not sent (displaying a message to the user that the trade action cannot be confirmed until the end of the delay period [i.e., not sent]) or some other relevant message; that the user interface may be used to specify and review parameters for an order, set order parameters, enter and cancel orders and/or monitor positions and that confirming a trade action may include receiving the selection of a trade action cell which may involve clicking or hovering over a cell for a certain amount of time, it does not clearly disclose graphical selection icons used for actions.

Fishbain also discloses that a trader may specify a post modification action to be processed once the original order is deleted. (See Fishbain paragraph 51 and Figures 3-4)  The trader may select one of the post-modification actions by first selecting the modification icon and then selecting one or more of the order modification actions.  (See Fishbain paragraph 51 and Figures 3-4)  It should be understood that when the trader selects one of the order modification actions such as “Send Order” action, another interface could be displayed to enable the trader to define a replacement order.  (See Fishbain paragraph 51 and Figures 3-4)  Similarly, for example, when the trader selects a “Change Price” icon, another interface could be displayed so that a trader can define a price level for a replacement order.  (See Fishbain paragraph 51 and Figures 3-4)
Similarly to the display described in reference to FIG. 4, the graphical display in Figure 5 includes a Modification icon associated with a number of Modification Action icons that have been described in reference to Figure 4.  (See Fishbain paragraphs 54-55 and Figures 4-5)   
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of trade confirmation in electronic exchanges as disclosed by Decker with the time period when the timed order should be modified (such as deleted or cancelled/modified with a new order) activated by linking to market data events or trader related data events as taught by Fishbain in order to provide more flexibility in electronic trading.

Regarding Claim 10, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Decker discloses:
wherein the trade order specifies a buy or sell

Regarding Claim 11, 
wherein the trade order is a cancellation order specifying an order pending at the electronic exchange, wherein the order includes a first order quantity at a price for the tradeable object. (See Decker paragraphs 15-17, 26-27, 35-39 and 74)

Regarding Claim 12, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Decker discloses:
wherein the trade order is a modification order specifying an order pending at the electronic exchange, wherein the order includes a first order quantity at a price for the tradeable object. (See Decker paragraphs 15-17, 26-27, 35-39 and 74)

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered however are not persuasive as fully discussed below.

Regarding the 101 Rejection:
	Applicant argues that the pending claims are subject matter patent eligible.  Examiner disagrees.   
Applicant again appears to argue that the designation of the PTAB Ex Parte Smith case as Informative for reflecting the Office position that electronic trading systems and improvements to electronic trading systems represent protectable technology somehow makes all electronic trading systems patent subject matter eligible.  The decision did not provide a blanket acceptance of all electronic trading systems and alleged improvements to electronic trading systems as representing protectable technology.  The decision found that the “use of the claimed timing mechanism and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems”. (See Ex Parte Smith Appeal 2018-000064, page 9)  While Applicant then makes an assertion that this means that a hybrid derivative trading system which is simply one specific type of an electronic trading system, this is not referenced in Smith and is not persuasive. (See Applicant’s Arguments dated 05/27/2021, pages 6-7)
However, Examiner does note that broadly, improvements to electronic trading systems could theoretically be subject matter patent eligible material if the particular disclosure and claims disclosed an improvement to or were found to be significantly more than the abstract idea.  This is not the case with the current claims.  Also of note, the claims at issue in Ex Parte Smith were in fact found to recite a judicial exception of a fundamental economic practice of derivative trading, the decision to find subject 
Further, while Applicant argues that the position is directly contradicted by the Director acting through the POP designated the holding as informative, this is incorrect.  (See Applicant’s Arguments dated 05/27/2021, page 6)  The designation of an “informative decision” is as to how the Board would view Smith in making a decision if the case was before the PTAB.  The instant application is not before the Board currently and Smith as for the proposition that hybrid derivative trading systems is an example of improvements to the functioning of a computer or to any other technology or technical field has not been codified in the MPEP. 
Applicant further argues that while the case at hand may involve one or more judicial exceptions, the claims are directed to the specific features and functionality of an electronic trading system in much the same way the timer was directed to the specific functionality of the hybrid derivative trading system of Smith that provided a protectable result. (See Applicant’s Arguments dated 05/27/2021, page 7)  Applicant further submits that the graphical user interface operates as part of the electronic trading system to selectively delay submission of an order when a market update is received from a remote electronic exchange and that functionality represents an improvement not found in electronic trading systems, submitting that the selective delay represents a temporary restraint on execution of trades provides a specific technological improvement over prior electronic trading systems. (See Applicant’s Arguments dated 05/27/2021, page 7) While Examiner acknowledges Applicant’s argument, Examiner is of another opinion.  The GUI is performing on the computing device of a user.  As noted in Applicant’s Specification:
“The trading device 110 is generally owned, operated, controlled, programmed, configured, or otherwise used by a user. As used herein, the phrase “user” may include, but is not limited to, a human (for example, a trader), trading group (for example, group of traders), or an electronic trading device (for example, an algorithmic trading system).  One or more users may be involved in the ownership, operation, control, programming, configuration, or other use for example.” (See Applicant Specification paragraph 35)

In the manner claimed, the method claim does not disclose what Applicant is alleging is being disclosed.  As presented, the user order entry action is received by a GUI on a computing device, the computing device receives the user order entry action, the trade order and a trade order validation time period.  These steps are all the user entering the order and details that they specify into the GUI on their computing device, which is owned, operated, controlled, programmed, configured or otherwise used by a user.  Next, the computing device receives market data that was generated at an electronic exchange.  
	Next, the determining by the computing device, in response to initiating the trader order validation time period whether the received market data includes a market update related to the tradeable object during the trade order validation time period, is comparing the received data to discern if it relates to the tradeable object during the time validation period specified by the user.  This is comparing data.  
	The next two steps are delaying, by the computing device, if the market data update is received during the trade order validation time period, the order from being sent to the exchange and sending the order if no update is received during the validation period at the end of the time period of the trade order validation.  Here, this is doing nothing more than following the directions specified by the user.   There are no steps that indicate that the method presented is doing anything more than following the directions given to the GUI operating on the computing device by the user.  The references to the electronic exchange are limited to receiving, delaying and sending the order from the computing device – that is under the control of the user.  Thus while Applicant is attempting to argue that the claim is more limited than it is, in reality, the steps actually presented are broad and may be broadly construed. This argument is not persuasive.

    PNG
    media_image1.png
    452
    291
    media_image1.png
    Greyscale
	Applicant maintains arguments that the claims are directed to an electronic trading system and more particularly to an improvement to an electronic trading system that includes specific functionality of graphical user interface operating as part of the electronic trading system to selectively delay submission of an order when a market update is received from a remote electronic exchange and references Fig. 1 and paragraph 27 of the specification.  (See Applicant’s Arguments dated 05/27/2021, page 7)  Figure 1 presents three boxes that are connected representing a trading device, gateway and exchange.  Paragraph 27 of Applicant’s specification notes that the three features are in communication with each other.  
	Applicant argues that neither electronic trading systems nor the improvements provided by the graphical user interface functionality are analogous to any of the identified judicial 
The instant claims are directed to a judicial exception.  As recited above, the series of steps recited describe receiving a user order entry action, initiating a trade order via a GUI, initiating a trade order validation time period wherein the trade order validation time period has a start and end time wherein the start time corresponds to the time when the user order entry action is received; receiving market data; determining whether the received market update includes a market update related to the tradeable object is received during the trade order validation period, if so, delaying the trade order from being sent to the electronic exchange and if not, sending the trade order to the electronic exchange at the end time of the trade order validation period which is a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Applicant further argues that under Step 2A, Prong Two, that the claims, when considered as a whole, are integrated into a practical application of the abstract idea by applying it in a manner that imposes a meaningful limit on it and again attempts to argue that the claims are like those seen in Smith (as discussed above) (See Applicant’s Arguments dated 05/27/2021, page 8) Examiner disagrees.
The instant application turns on its own facts and disclosure and while in Smith the particular claims at issue were found to integrate the recited judicial exception of derivative trading into a practical application, the basis was the limiting of the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time, with the delay allowing for other matching orders to be received from in-market participants so that the order could be allocated between the first and second and executed upon expiration of the delay period.  This is not what is happening in the instant application.  Though Applicant argues that the market update is being detected during an established trader order time period, the claims don’t recite any detection step thus Applicant cannot use this as the basis for an improvement being shown in the claims.  This argument is not persuasive.  While an improvement can be found in improvements to trading systems, Examiner does not agree that the instant claims reflect such an improvement.  The 101 Rejection is maintained.



Regarding the 103 Rejections:
	Applicant’s amendments have required additional application of the prior art of reference in order to meet the revised claims.
While Applicant argues that the combination of Decker in view of Fishbain does not disclose or suggests a trade order validation time period that has a start time and an end time and wherein the start time corresponds to the time when the user order entry action is initiated, nor delaying submission of the trade order if a market data update is received before the end of time of the trade order validation period is reached. Examiner disagrees. 
The claims do not prevent a reading of the claims that is nothing more than market update being received and subsequent action being taken on that basis.  It appears Applicant has a much narrower interpretation of the claims than Examiner.  The argument is not persuasive.
Claim 2 recites that the user order action is received at a GUI that in turn initiates a trade order and a trade order validation time period where the start time corresponds to the time when the user order entry action is detected.  The claim then determines whether a market update is received from the electronic exchange during the trade order validation period, if so the order is delayed from being sent and if no, sending the order.
Decker discloses the following:
“In operation, the trading device 110 may send orders to buy or sell tradeable objects at the exchange 130. For example, a user may utilize the trading device 110 to send the orders. The orders are sent through the gateway 120 to the exchange 130. Market data is sent from the exchange 130 through the gateway 120 to the trading device 110.  The user may utilize the trading device 110 to monitor this market data and/or base a decision to send an order for a tradeable object on the market data.” (See Decker paragraph 26)  

This paragraph notes that the trading device can be used to monitor market data and/or base a decision to send an order for a tradeable object on the market data.   Paragraph 32 of Decker indicates that the trading application that algorithmically processes market data can manipulate orders that were placed automatically including processing market data in a particular way, placing an order, modifying an existing order, deleting an order, refraining from placing an order, and delaying action for a period of time, as examples. (See Decker paragraph 32)  Decker also discloses that trading screen may enable users to obtain and view market data, set order entry parameters, enter and cancel orders and/or monitor positions while implementing various trading strategies. (See Decker paragraph 38)  Decker is 
Decker discloses an example method to initiate a trade action where a trade action is initiated when an initiation command is received. (See Decker paragraph 74) Decker then discloses a delay period is initiated which begins at time T1 when the trade action is initiated by selecting a trade action cell and continues until the end of the delay period at T3. (See Decker paragraph 76)
While Applicant now also refers to paragraph 78 of Decker, it is notable that this is only in some embodiments.  Decker discloses various embodiments for how the delay period is used.
Decker also discloses that the trading device may include a trading application that algorithmically processes market data and includes a user interface to manipulate orders that were placed automatically. (See Decker paragraph 85)  As noted above, these orders can be manipulated by refraining from placing an order. 
As noted by Applicant, the rejection is based on a combination of Decker and Fishbain, however Applicant also appears to be arguing the references in a piecemeal manner.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fishbain discloses his invention as to a system and method for defining and processing timed orders.  (See Fishbain Abstract)  A trader may define a timed order by defining an intra-day time trigger or a time period when the timed order should be automatically modified, such as deleted or cancelled/replaced with a new order.  (See Fishbain Abstract) 
A modification of an order may include a number of actions including deleting the order from one or more electronic exchanges, canceling/replacing the order with a new order, or modifying one or more order parameters.  (See Fishbain paragraph 16)  The time trigger may be user configurable and may include any user configurable time during a trading session when the order should be automatically sent to the electronic exchange.  (See Fishbain paragraph 16)   In addition to the first time trigger, a second time trigger may be defined to specify an order submission time during a trading session when the order should be sent to the exchange.  (See Fishbain paragraph 16)  Many different embodiments are possible to define when the order's timer is activated including linking the timer to one or more market data events or trader related data events that, when detected, trigger the timer.  (See Fishbain paragraphs 17, 39-40)   The time period associated with timed order may be variable and the length of 
Using the graphical display, a trader may define default order time periods for different order types so that every time the trader submits a predetermined order type to an exchange, the order remains unmodified until the end of the defined order time period and in an embodiment, a timer associated with a time period specified for the order may be activated when the order is submitted to an exchange. (See Fishbain paragraph 52 and Fig. 5)  However, alternatively, another interface could be displayed to enable a trader to define events that may activate the timer associated with the time period. (See Fishbain paragraph 52)  Once the order type is selected, a trader may specify an order time period by inputting a desired time via a time period display and selecting a time unit such as seconds, minutes or hours displayed in relation to the numerical time period. (See Fishbain paragraph 53) In an embodiment illustrated in Fig. 5, a default order time period defined for a limit order is 20 seconds so that every time a trader sends a limit order to any exchange, a time trigger associated with the time period is activated and, if the order does not get filled during 20 seconds, the order will be automatically modified. (See Fishbain paragraph 53)   Also, as mentioned earlier, a trader may configure a timed order so that the time period may dynamically vary based on a plurality user-configurable parameters. (See Fishbain paragraph 54)  As illustrated in FIG. 5, a trader may define variance parameters via an interface 510 that allows a trader to vary the time period based on time of day, market data, trader data, or using any user-configurable formula, for example. (See Fishbain paragraph 54 – trader [user] can vary the validation time period based on market data – [varying the validation time by delaying it if market data is received]; See also Claims 43, 67)
Fishbain discloses that a time trigger associated with the time period is activated when the order is initiated but that the time period can dynamically vary based on a plurality of user-configurable parameters, which may be based on market data. Thus Fishbain discloses an order time being activated once an order is submitted to the exchange and that a timer may be linked to one or more market data events that when detected trigger the timer. 
Thus in combination, Decker in view of Fishbain do disclose that market data events received during an order’s timer can trigger cancelation, deletion or modification of an order (delay).  The prior art meets the limitations of the claim. 
The 103 rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        June 4, 2021